Citation Nr: 1814462	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for an eye disorder, claimed as visual acuity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran participated in a Decision Review Officer hearing in January 2014.  A copy of the matters discussed during that hearing has been associated with the claims file.  

Here, the issues of entitlement to service connection for diabetes mellitus, sleep apnea, tinnitus, and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of peripheral neuropathy of the right upper extremity.  

2.  The Veteran does not have a current diagnosis of peripheral neuropathy of the left upper extremity.  

3.  The Veteran does not have a current diagnosis of peripheral neuropathy of the right lower extremity.  

4.  The Veteran does not have a current diagnosis of peripheral neuropathy of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are completely silent for any complaints, treatment, or diagnoses of peripheral neuropathy of the upper and/ or lower extremities. 

Additionally, the Veteran's post-service VA treatment records dating through February 2018 do not contain diagnoses of the claimed disorders.  A June 2016 treatment record noted a complaint by the Veteran of tingling in his feet, but the treating physician ruled out neuropathy and prescribed a medication.  There is simply no medical evidence, or even lay statements provided by the Veteran throughout the course of the appeal, to indicate that he currently suffers from neuropathy of the upper and lower extremities. 

The Board must deny service connection because there is no evidence the Veteran currently has peripheral neuropathy of the upper and lower extremities.  Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for these disorders, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107 (b).  As such, the claims must be denied.


ORDER

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

Here, the Veteran contends that his currently diagnosed diabetes mellitus, type II, is either directly attributable to his military service or, alternatively, the result of his exposure to Agent Orange during his service in Thailand while stationed at Korat Royal Thai Air Force Base.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116 (West 2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2017). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10 (q).

Here, the RO has already taken some steps to determine whether the Veteran may have been exposed to Agent Orange while stationed at the Korat Royal Thai Air Force Base.  A July 2012 response from the Defense Personnel Records Information Retrieval System (DPRIS) noted that the data did not report on the Veteran's duty assignment locations or proximity to the perimeter base.  The Board also notes that the Veteran's military occupational specialty (MOS) was that of Squadron Aircraft Environmental Systems repairman.  His military personnel record includes a description from his supervisor that notes the Veteran was responsible for installing, repairing, and troubleshooting components of the air conditioning, pressurization, electronic cooling, and oxygen systems.  However, it is unclear whether those duties took place in relation to the base perimeter.  As such, further comment is required to ascertain whether the Veteran's MOS placed him near the perimeter base.  

Even if it is determined the Veteran was not exposed to Agent Orange, the United States Court of Appeals for Veterans Claims (Court) has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  

The Veteran's service treatment records are silent regarding any complaints, treatment, or a diagnosis of diabetes during his military service. 

The Veteran's post-service VA treatment records show that he has been diagnosed with diabetes during the course of his appeal.  Specifically, an August 2010 VA treatment record notes the Veteran's blood sugar levels places him in the pre-diabetic range and, by February 2016, the Veteran's treatment records reflect he is currently on medication for diabetes.  

Therefore, on remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his currently diagnosed diabetes mellitus and whether it is attributable to his military service on a direct basis, or as a result of exposure to Agent Orange.  See 38 U.S.C. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Any additional VA or private treatment records dated since February 2018 relevant to the remaining claim on appeal should be obtained for consideration.

Finally, with respect to the claims for service connection for sleep apnea, tinnitus, and an eye disorder, the Board notes that a January 2014 rating decision denied these claims.  In August 2014, the Veteran filed a notice of disagreement (NOD).  38 C.F.R. § 20.201 (2017).  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to those claims.  Under the circumstances, the Board is obliged to remand these matters  for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA or private medical records pertaining to this claim from February 2018 to the present.

2.  Ask the Veteran to provide any other evidence he has regarding exposure to Agent Orange and other herbicides while serving in Thailand.  

3.  The AOJ should contact the appropriate department to attempt to verify the extent to which the Veteran's duties in service placed him near the base perimeter so that he was exposed to Agent Orange, as the Veteran is arguing.  The AOJ should determine whether it is possible to establish this Veteran's level of exposure to herbicides during the Veteran's tour of duty based on the facts of his case.  The AOJ should document in the file VA's attempts to verify such facts.  The Veteran should be notified of VA's efforts and be provided a reasonable opportunity to respond.

4.  Then, obtain an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in herbicides, Agent Orange, and related chemicals, to address the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran was exposed to herbicides, to include Agent Orange during service in Thailand.

These findings must be discussed in the context of this Veteran and his assertions.  

5.  Following completion of the above, if exposure to Agent Orange is not found, schedule an appropriate examination and opinion from a suitably qualified examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is otherwise attributable to his military service.

The examination reports must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner(s) should specifically cite each reference material utilized.  If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Furnish to the Veteran and his representative an SOC on his claims for service connection adjudicated in the January 2014 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to these issues.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims reference above, within 60 days of the issuance of the SOC.

7.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE. R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


